DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 6-8, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ochi et al. (US 2014/0216515) in view of Higashida et al. (US 2013/0199593) further in view of Tamaki et al. (US 2017/0117453). 
	Regarding claims 1, 2, 4, 6, and 7, Ochi discloses a thermoelectric conversion element comprising: a first electrode (123 in Fig. 3); a second electrode (122 in Fig. 3); a first intermediate layer (134 in Fig. 3); a second intermediate layer (133 in Fig. 3); a thermoelectric conversion layer (112 in Fig. 3), wherein the first intermediate layer is provided between the thermoelectric conversion layer and the first electrode (134 in relation to 123 and 112 in Fig. 3), the first intermediate layer is in contact with the thermoelectric conversion layer (134 in relation to 112 in Fig. 3; it is noted that the term "in contact" does not require direct physical contact or the absence of intermediate components), the first electrode is in contact with the first intermediate layer (134 in relation to 123 in Fig. 3), the second intermediate layer is provided between the thermoelectric conversion layer and the second electrode (133 in relation to 112 and 122 in Fig. 3), the second intermediate layer is in contact with the thermoelectric 
	If the teaching of [0064] of Ochi does not disclose, teach or suggest a Cu content of 50 weight percent or more, and resultantly, a smaller Mg weight percentage, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the disclosed Cu-M3 alloy ([0064]) of Ochi such that the Cu weight percentage exceeds 50 weight percent (the disclosed Mg weight percentage in the alloy being resultantly smaller) because Ochi does disclose Cu content in the first and second intermediate layers exceeds 50 weight percent in paragraph [0087]), and one of ordinary skill would have a reasonable expectation of success when forming the disclosed Cu-Mg alloy of Ochi with a Cu content that exceeds 50 weight percent based on the teachings of Ochi in paragraphs [0064] and [0087].  Additionally, absent a showing of unexpected results, the selection of a Cu-Mg alloy in which the weight percentage of Cu exceeds that of Mg would have amounted to the selection of an overlapping portion of the disclosed range, and it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.

	Higashida discloses a thermoelectric conversion element and further discloses the electrodes are composed of a CuZn alloy ([0109] L1-2).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the Cu-alloy electrodes of the thermoelectric conversion element of Ochi with a CuZn alloy, as disclosed by Higashida, because the use of a CuZn alloy material for the electrodes of a thermoelectric device amounts to the use of a known material/component in the art for its intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when using electrodes made of a CuZn alloy material in the thermoelectric device of Ochi based on the teaching of Higashida.
	Modified Ochi does not explicitly disclose the thermoelectric conversion layer is composed of a thermoelectric conversion material containing Mg. 
	Tamaki discloses a Mg3.08Sb1.49Bi0.49Se0.02 thermoelectric conversion layer and discloses a Mg3.08Sb1.48Bi0.50Te0.02 ([0055]; Inventive Example 7 in Table 4; abstract L15 discloses the material is n-type).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the thermoelectric conversion layer composition disclosed by Tamaki, as the thermoelectric conversion layer composition in Ochi, because the use of Mg3.08Sb1.49Bi0.49Se0.02 or Mg3.08Sb1.48Bi0.50Te0.02 as a thermoelectric conversion material amounts to the use of a known material/component in the art for its intended purpose to 
	Modified Ochi discloses the material has a La2O3-type crystalline structure (Tamaki - [0044] L2).  
	Regarding claim 8, modified Ochi discloses all the claim limitations as set forth above.   Modified Ochi further discloses a thermoelectric conversion module comprising the thermoelectric conversion element (Ochi - plurality of pairs of p/n shown in Fig. 3; [0003]), the thermoelectric conversion element is an n-type element with an n-type thermoelectric conversion part being the thermoelectric conversion layer (Tamaki - [0055]; Inventive Example 7 in Table 4; abstract L15 discloses the material is n-type); and a p-type thermoelectric conversion element (Ochi - 111 in Fig. 3 of one of the plurality of pairs of p/n thermoelectric conversion members ([0003])), wherein: the p-type thermoelectric conversion element comprises: a third electrode (Ochi - 121 in Fig. 3 of one of the adjacent plurality of pairs of p/n thermoelectric conversion members ([0003])); a fourth electrode (Ochi - 122 in Fig. 3 of one of the adjacent plurality of pairs of p/n thermoelectric conversion members ([0003])); and a p-type thermoelectric conversion part (Ochi - 111 of one of the plurality of adjacent pairs of p/n thermoelectric conversion members ([0003])), the p-type thermoelectric conversion part is provided between the third electrode and the fourth electrode (Ochi - 111 in relation to 121 and 122 in Fig. 3); the third electrode and the fourth electrode are in contact with the p-type thermoelectric conversion part (Ochi - 111 in relation to 121 and 122 in Fig. 3; note: the 
	Regarding claim 10, modified Ochi discloses all the claim limitations as set forth above.
	While modified Ochi does disclose a Cu-M3 alloy in which M3 is Mg ([0064]), modified Ochi does not explicitly disclose the content of Mg in the first intermediate layer and the second intermediate layer, respectively, is not less than 0.1 weight percent.
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the disclosed Cu-M3 alloy of Ochi in which M3 is Mg such that the content of Mg is not less than 0.1 weight percent because based on the teaching of Ochi in paragraphs [0064] and [0087], one of ordinary skill would have a reasonable expectation of success when including Mg in the disclosed Cu-Mg alloy such that the content is not less than 0.1 weight percent.  Additionally, absent a showing of unexpected results, the selection of a Cu-Mg alloy in which the weight percentage of Mg is not less than 0.1 weight percent would have amounted to the selection of an overlapping portion of the disclosed range, and it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of In re Malagari, 182 USPQ 549.
	Regarding claim 11, modified Ochi discloses all the claim limitations as set forth above.
	While modified Ochi does disclose a Cu-M3 alloy in which M3 is Mg ([0064]), modified Ochi does not explicitly disclose the content of Mg in the first intermediate layer and the second intermediate layer, respectively, is not more than 25 weight percent.
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the disclosed Cu-M3 alloy of Ochi, in which M3 is Mg, such that the content of Mg is not more than 25 weight percent because based on the teaching of Ochi in paragraphs [0064] and [0087], one of ordinary skill would have a reasonable expectation of success when including Mg in the disclosed Cu-Mg alloy such that the content is not more than 25 weight percent.  Additionally, absent a showing of unexpected results, the selection of a Cu-Mg alloy in which the weight percentage of Mg is not more than 25 weight percent would have amounted to the selection of an overlapping portion of the disclosed range, and it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.


Response to Arguments
Applicant's arguments filed 12/15/2021 have been fully considered but they are not persuasive.  Specifically, applicant argues that Ochi fails to teach the limitation "a content of Cu in the first intermediate layer is not less than 50 weight percent, a content of Cu in the second intermediate layer is not less than 50 weight percent, a content of Mg in the first intermediate layer is smaller than the content of Cu in the first intermediate layer, and a content of Mg in the second intermediate layer is smaller than the content of Cu in the second intermediate layer".  In response to applicant's argument, as set forth in the office action, Ochi discloses the first intermediate layer and the second intermediate layer contain a Cu-M3 alloy ([0064] - the disclosed group M3 includes Mg).
	If the teaching of [0064] of Ochi does not disclose, teach or suggest a Cu content of 50 weight percent or more, and resultantly, a smaller Mg weight percentage, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the disclosed Cu-M3 alloy ([0064]) of Ochi such that the Cu weight percentage exceeds 50 weight percent (the disclosed Mg weight percentage in the alloy being resultantly smaller) because Ochi does disclose Cu content in the first and second intermediate layers exceeds 50 weight percent in paragraph [0087]), and one of ordinary skill would have a reasonable expectation of success when forming the disclosed Cu-Mg alloy of Ochi with a Cu content that exceeds 50 weight percent based on the teachings of Ochi in paragraphs [0064] and [0087].  Additionally, absent a showing of unexpected results, the selection of a Cu-Mg alloy in which the weight percentage of Cu exceeds that of Mg would have amounted to the selection of an In re Malagari, 182 USPQ 549.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188. The examiner can normally be reached Monday - Friday, 8:30am - 5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAMIR AYAD/Primary Examiner, Art Unit 1726